DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022 has been entered.

Notice of Amendment
	In response to the amendment filed on 8/3/2022, amended claims 3, 7-8, and 17, cancelled claims 1 and 6, and new claims 18-19 are acknowledged. Claims 2-5 and 7-19 are currently pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the circular band" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the circular band" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 3-5, 7, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US Publication No. 2003/0181835 A1) (previously cited), further in view of Kim (US Publication No. 2009/0198152 A1).

	Regarding claim 17, Klein discloses a vibration apparatus (10) for use in performing a finger prick, comprising: 
a cylindrical sleeve (13, 60, 62) defining an interior hollow space with a width having a first opening and a second opening defined on opposite ends of the cylindrical sleeve (see Figures 1 and 6-8 and [0046]-[0047]); 
a housing (11, 12, 52) secured to an outside surface of the cylindrical sleeve (see Figures 2, 6, and 8), the housing including: 
a vibrator motor (29) (see Figure 2 and [0041]); and 
a battery housing (12) for containing a battery (31) (see Figure 2 and [0040]).
It is noted Klein does not specifically teach the first opening and the second opening being separated by a length that is greater than the width of the hollow space. However, Kim teaches a cylindrical sleeve defining an interior hollow space with a width having a first opening and a second opening defined on opposite ends of the cylindrical sleeve and separated by a length that is greater than the width of the hollow space (see Figures 15A-D and [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Klein to include the first opening and the second opening being separated by a length that is greater than the width of the hollow space, as disclosed in Kim, so as to provide a sleeve that can act as a tourniquet that increases blood pooled in the finger tip, making it easier to obtain a sufficient amount of blood for various laboratory tests (see Kim: [0002]). Moreover, it would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to modify the shape of the cylindrical sleeve of Klein such that the first opening and the second opening are separated by a length that is greater than the width of the hollow space, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of placing the apparatus on the desired body part. In re Dailey, 149 USPQ 47 (1966).
Regarding claim 3, Klein discloses the housing further includes: 
a negative battery contact (33) (see Figure 2 and [0040]); 
a switch contact (37) (see Figure 2 and [0040]); 
a negative motor wire (38) connected between the vibrator motor and the negative battery contact (see Figure 2 and [0040]); and 
a positive motor wire (39) connected between the vibrator motor and the switch contact (see Figure 2 and [0040]).
Regarding claim 4, Klein discloses the battery housing further includes a positive battery contact (35) (see Figure 2 and [0040]).
Regarding claim 5, Klein discloses the positive battery contact extends upward from the battery housing so that it contacts the switch contact, and wherein the negative battery contact contacts the battery (see Figure 2 and [0040]).
Regarding claim 7, Klein discloses a finger is inserted into the first opening until the finger exits the circular band at the second opening (see Figures 3 and 9).
Regarding claim 18, Kim teaches the cylindrical sleeve tapers from the first opening to the second opening (see Figure 15A).  

Claim(s) 2, 9-11, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein, further in view of Shantha (US Patent No. 8,206,336 B2) (previously cited).

Regarding claim 2, Klein discloses a method using a vibration apparatus, comprising: 
placing the vibration apparatus (10) at a designated location on a user's body (see Figure 3); 
activating the vibration apparatus to initiate a vibration effect at the designated location (see [0045]); and
allowing the vibration effect to continue at the designated location for at least a predetermined amount of time necessary to decrease the user’s sensitivity to the finger prick (see [0045]). 
It is noted Klein describes an amount of time of the vibration effect that necessarily and inherently satisfies the limitation “to decrease a user’s sensitivity to a finger prick”. Klein does not specifically teach performing the finger prick at one of a user's fingertips upon reaching at least the predetermined amount of time. However, Shantha teaches performing the finger prick at one of a user's fingertips upon reaching at least the predetermined amount of time of providing the vibration effect (see col. 12, lines 28-44, col. 13, line 55-col. 14, line 20, and col. 16, lines 52-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Klein to include performing the finger prick at one of a user's fingertips upon reaching at least the predetermined amount of time, as disclosed in Shantha, so as to alleviate the pain and stress associated with lancing the pulp of the finger to draw blood as is continuously done in the treatment of chronic disorders such as diabetes (see Shantha: col. 18, lines 1-18).
Regarding claim 9, Klein discloses the vibration apparatus includes: 
a hollow body (13) that can be placed around the designated location (see Figure 1); and 
a housing (11, 12) fixedly coupled to the hollow body, the housing including a vibration motor (29) and a battery (31) (see Figure 2 and [0040]-[0041]).
Regarding claim 10, Klein discloses the hollow body includes a first end and a second end, wherein the first end includes a first opening and the second end includes a second opening (see Figure 1).
Regarding claim 11, Klein discloses a finger is inserted into the first opening until the finger exits the hollow body at the second opening (see Figure 3).
Regarding claim 13, Klein discloses the housing further includes:
a battery housing (12) for containing a battery (31) (see Figure 2 and [0040]);
a negative battery contact (33) (see Figure 2 and [0040]);
a switch contact (37) (see Figure 2 and [0040]);
a negative motor wire (38) connected between the vibrator motor and the negative battery contact (see Figure 2 and [0040]); and
a positive motor wire (39) connected between the vibrator motor and the switch contact (see Figure 2 and [0040]).
Regarding claim 14, Klein discloses the battery housing further includes a positive battery contact (35) (see Figure 2 and [0040]).
Regarding claim 15, Klein discloses the positive battery contact extends upward from the battery housing so that it contacts the switch contact, and wherein the negative battery contact contacts the battery (see Figure 2 and [0040]).
Regarding claim 16, Klein discloses deactivating the vibration apparatus (see [0040]); and 
removing the vibration apparatus from the designated location (see [0053]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein and Kim, further in view of Baxter et al. (US Publication No. 2008/0086187 A1) (previously cited).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein and Shantha, further in view of Baxter et al. (US Publication No. 2008/0086187 A1) (previously cited).

Regarding claims 8 and 12, it is noted none of Klein, Kim, or Shantha specifically teach a hand is inserted into the first opening until and through the second opening such that the circular band/hollow body comes into contact with a wrist. However, Baxter et al. teaches a hand is inserted into the first opening until and through the second opening such that the circular band/hollow body comes into contact with a wrist (see Figures 1 and 6 and [0013], [0035]-[0036], and [0051]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus and method of Klein to include a hand is inserted into the first opening until and through the second opening such that the circular band/hollow body comes into contact with a wrist, as disclosed in Baxter et al., so as to position the device between the needle prick site and the nerve plexi between the needle stick site and the spinal cord or brain, along the nerve path, as this will have the greatest analgesic effect (see Baxter et al.: [0013]).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein and Kim, further in view of Ivosevic et al. (US Patent No. 11,399,755 B2).

Regarding claim 19, it is noted neither Klein nor Kim specifically teach at least one flexible tab extending from an inner surface of the cylindrical sleeve into the interior of the cylindrical sleeve for providing increased grip to a body portion inserted into the cylindrical sleeve. However, Ivosevic et al. teaches at least one flexible tab extending from an inner surface of the cylindrical sleeve into the interior of the cylindrical sleeve for providing increased grip to a body portion inserted into the cylindrical sleeve (see col. 9, lines 38-42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Klein to include at least one flexible tab extending from an inner surface of the cylindrical sleeve into the interior of the cylindrical sleeve for providing increased grip to a body portion inserted into the cylindrical sleeve, as disclosed in Ivosevic et al., so as to provide additional grip and support for the sleeve to be securely placed onto a finger (see Ivosevic et al.: col. 9, lines 38-42).

Response to Arguments
Applicant’s arguments with respect to claim(s) 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Instead, Applicant’s arguments are directed to the newly added subject matter of the amended claims, which is addressed in the new grounds of rejection as outlined above.
Applicant's arguments filed 8/3/2022 with respect to claim 2 have been fully considered but they are not persuasive. 
With respect to claim 2, Applicant argues that Klein and Shantha are non-analogous prior art. In response to applicant's argument that the Klein and Shantha references are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Shantha reference is in the same field of applicant’s endeavor (i.e. performing a finger prick using a vibration apparatus to reduce needle or lancing pain at the finger), and the Klein reference is reasonably pertinent to the particular problem with which the applicant was concerned (i.e. the specific arrangement and combination of subcomponents of the vibration apparatus). Thus, both references are clearly analogous to the claimed invention. See MPEP 2141.01(a) for additional information regarding analogous and nonanalogous art in the context of establishing a prima facie case of obviousness under 35 U.S.C. 103. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791